Citation Nr: 0308237	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-08 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include recurrent major depression and 
post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1967 to September 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic 
acquired psychiatric disorder.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDING OF FACT

Recurrent major depression and post-traumatic stress disorder 
have been shown to have originated during wartime service.  


CONCLUSION OF LAW

Recurrent major depression and post-traumatic stress disorder 
were incurred during wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of service connection for a chronic 
acquired psychiatric disorder, the Board observes that the 
Department of Veterans Affairs (VA) has secured or attempted 
to secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  In April 2002, the Board conducted 
additional development of the record.  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f) 
(2002).  

An August 1968 naval hospital summary indicates that the 
veteran complained of depression and unhappiness since 
January 1967 associated with being in the military.  He 
reported that his first-born child had died shortly after 
birth and his father had been killed in a mining accident.  
Upon discharge from the hospital, the veteran was diagnosed 
with a passive-aggressive personality disorder which rendered 
him unsuitable for further naval service.  

Deck log books of the U.S.S. Constellation dated in June 1968 
and July 1968 document a number of incidents including a June 
1968 catapult accident in which two crewmen were killed and 
one was injured; a June 1968 accident in which a crewman went 
overboard and was subsequently recovered; and a July 1968 
mid-air collision between two aircraft after which the pilots 
were able to return to the ship safely.  

A September 1986 hospital summary from Chelsea Community 
Hospital reports that the veteran participated in a substance 
abuse treatment program.  He presented an inservice history 
of experiencing auditory hallucinations of his deceased 
father and child's voices while drinking; threats of suicide; 
and a month-long psychiatric hospitalization.  Impressions of 
"addictive disease (alcohol)," "probable alcohol amnesiac 
syndrome," and reactive depression were advanced.  

An August 1993 physical evaluation from William C. Bucknam, 
M.D., conveys that the veteran "experienced the first onset 
of an apparent psychiatric illness when in the Navy many 
years ago" which was manifested by visual hallucinations, 
shaking, pacing, and suicidal preoccupation.  Dr. Bucknam 
commented that:  

...  [The veteran's] present presentation, 
past psychiatric history, and family 
history all suggest a concurrent 
diagnosis of major depressive disorder.  
In this circumstance, it is likely that 
he has two diagnoses rather than that his 
depressive symptoms can be accounted for 
singly by the diagnosis of alcoholism.  
The latter is in an active phase, 
however, and no doubt contributes to some 
of his present dysphoria.  

In written statements dated in January 1995 and March 1995, 
the veteran advanced that: his first-born son had died 
shortly after birth and his father had perished in a mining 
accident during his period of active service; he had suffered 
a nervous breakdown during active service; and he had been 
hospitalized for emergency psychiatric treatment at a naval 
hospital.  While stationed at the Alameda Naval Air Station, 
the veteran recalled that he began to see visions of his 
deceased father and son which told him to commit suicide.  
Following service separation, the veteran continued to have 
psychiatric symptoms including dreams "of what had 
happened" and suicidal thoughts.  
A September 1995 written statement from the veteran relates 
that he served aboard the U.S.S. Constellation, an aircraft 
carrier, during active service.  While aboard the aircraft 
carrier, the veteran recalled that six aircraft were lost; 
eight crewmen were killed; and he almost went overboard while 
in an aircraft being towed.  

A December 1995 written statement from Dr. Bucknam clarifies 
that he had been treating the veteran on an ongoing basis.  
The veteran continued "to report anxiety difficulties 
relating to memories of seeing six to eight people killed 
when he was serving on an aircraft carrier in 1967 or 1968."  

Clinical documentation from the Cherokee Health Systems dated 
in April 1996 states that the veteran presented a "long 
history of depression and mood swings beginning in 1968 when 
he was medically discharged from the Navy."  The veteran 
clarified that he "had a breakdown" in 1968 after his son 
and father's deaths.  

A May 1996 psychotherapy summary report from Marian M. Karl, 
M.A., conveys that the veteran received psychotherapy for 
major depression and anxiety from 1993 to July 1995.  The 
veteran reported that: his chronic "emotional problems" 
initially began during active service; he experienced the 
deaths of both his first child and father within a single 
thirty day period; he was an eyewitness to the deaths of 
twelve fellow crewmen while en route to Vietnam; and he had 
been hospitalized for psychiatric treatment at a naval 
hospital in September 1968.  Ms. Karl indicated that the 
veteran had been treated "sporadically over the years for 
bouts of major depression and PTSD."   

In an October 1996 written statement, the veteran reiterated 
that: he had served about the U.S.S. Constellation in 1968; 
had experienced the deaths of his newborn son shortly after 
birth; the death of his father in a mining accident; and the 
accidental deaths of about a dozen members of his naval unit 
and injury of many others in shipboard accidents.  The 
veteran clarified that the incidents included a catapult 
accident in which six crewmen were killed and several 
airplane crashes.  

An October 1996 psychological consultation from Jeffery B. 
Davis, Psy.D., states that the veteran complained of 
nightmares about his inservice experiences and occasional 
suicidal thoughts.  He reported that: his son had died at 
birth on the day he left for Vietnam; his father had died in 
an industrial accident within thirty days of his son's death; 
he had served aboard the U.S.S. Constellation as a plane 
captain and did "every thing except fly the airplane;" he 
had witnessed the deaths of several fellow crewmen in a 
catapult accident and several aircraft crashes; a shipmate 
had been blown overboard, and he had nearly been lost 
overboard with an aircraft which he was moving.  A diagnostic 
impression of recurrent major depression without psychotic 
features was advanced.  It was opined that:

[The veteran] certainly has a depressive 
disorder which has been longstanding ...  .  
I am not under the impression, or the 
opinion, that he suffers from any, or has 
any significant symptoms related to PTSD 
to warrant a diagnosis at this time.  

In his June 1998 Appeal to the Board (VA Form 9), the veteran 
reiterated that six men in his naval unit had been killed in 
a shipboard catapult accident.  He stated further that: he 
had been thought to have been initially responsible for an 
aircraft crash at the Alameda Naval Air Station; a close 
friend had been blown overboard by a jet blast and later 
recovered; he had been suicidal while aboard ship; and he was 
being treated for PTSD at a VA medical facility.  

VA clinical documentation dated in September 1998 reflects 
that the veteran complained of depression, flashbacks, and 
nightmares.  The veteran reported that while aboard the 
U.S.S. Constellation, he was initially thought to have been 
responsible for the loss of an aircraft he had inspected.  He 
stated further that: he had nearly gone over the edge of the 
flight deck in an aircraft being towed; he witnessed the 
deaths of six fellow crewmen in a catapult accident, several 
other fatal shipboard accidents, and multiple aircraft 
crashes; he suffered the death of his newborn son the day 
after his birth; he experienced the death of his father in a 
mining accident; he shook hands with Robert F. Kennedy the 
day prior to his assassination; and he experienced inservice 
auditory and visual hallucinations of his deceased child and 
father telling him to kill himself.  The results of 
contemporaneous psychological testing were reported to be 
consistent with diagnoses of major depression and PTSD.  The 
veteran was diagnosed with major depression and PTSD.  
Clinical documentation from Gregg Perry, M.D., dated between 
February and July 1999 reflects that the veteran was 
diagnosed with major depressive disorder and PTSD.  

In a June 2000 written statement, the veteran clarified that 
he had been required to assist in picking up the body parts 
of his fellow shipmates in the aftermath of the onboard 
catapult accident.  He stated that his shipboard duties 
included flying aboard aircraft during missions and operating 
the radar equipment.  

At an August 2002 VA examination for compensation purposes, 
the veteran reported that: he had been physically abused by 
his company commander during basic training; had been blamed 
for an aircraft crash at an Air Force base; had been a flight 
captain while aboard the U.S.S. Constellation, had witnessed 
the deaths of six crewmen from his unit in a catapult 
accident; had participated in the recovery of the crewmen's 
remains after the accident; and had shook Robert F. Kennedy's 
hand the day before his assassination.  The veteran was 
diagnosed with recurrent major depression, chronic PTSD, and 
alcohol abuse and dependence.  The VA examiner opined that:

According to the general remarks, this 
individual is suffering with chronic 
depression dating back to when he was in 
boot camp and exposed to physical trauma 
by his superior.  After that, he was 
exposed to a dangerous situation on the 
U.S.S. Constellation when he was witness 
to an accident resulting in loss of lives 
... .  In my opinion, I believe that this 
patient - even though he was not exposed 
to any combat trauma - he was exposed to 
situations which were beyond any human 
experience.  The record indicates that 
these are the facts; he was exposed to 
all stressors, which he outlined in his 
own personal note, as well as, in the 
folder, this patient has PTSD.  If it is 
not true, then his diagnosis of PTSD is 
questionable at this time.  Overall, he 
does have recurrent major depression 
which is directly related to his service 
experience.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
asserts that he was exposed to several stressful events 
during his period of active service and has been depressed 
since service separation.  VA and private physicians have 
repeatedly diagnosed the veteran with recurrent major 
depression and chronic PTSD.  Several of the veteran's 
statements as to his inservice traumatic experiences are 
supported by entries in the U.S.S. Constellation deck logs.  
Given this fact and in the absence of any competent and 
persuasive clinical evidence to the contrary, the Board 
concludes that service connection is now warranted for both 
recurrent major depression and PTSD.  


ORDER

Service connection for recurrent major depression and 
depression is granted.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

